DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12, 14, 16 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Moraw reference (discussed in greater depth infra), which is the prior art closest to Applicant’s claimed invention, and there would be no obvious reason to modify Moraw to satisfy each of Applicant’s pertinent limitations (specifically with regard to the claimed formation via laser engraving, removing some portions of the existing layers of material), as such modifications would be likely to render the Moraw assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such secure document assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Due to Applicant’s material claim language amendments, a new prior art reference has been identified, and as such, previously objected claim 7 no longer retains said status, as the mechanical structure of the claimed invention has been changed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the back side".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 13, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,313,984 to Moraw et al. (“Moraw”).
	Regarding claim 1, Moraw anticipates a secure document (e.g. identity card assembly shown in figs. 1-2, and discussed at col. 3, lines 11-17), comprising: i) a front side (e.g. side containing cover layer 1, as shown in figs. 1-2); ii) a backside (e.g. side containing cover layer 2, as shown in figs. 1-2) opposite (figs. 1-2) the front side (aforementioned side containing cover layer 1); iii) an image area (e.g. spatial area of security marking 5, as shown in fig. 2) provided on (i.e. visible on, as shown in fig. 2) the front side (aforementioned side containing cover layer 1), the image area (aforementioned spatial area of security marking 5) having image content (e.g. photograph of the cardholder, as shown in fig. 2 and discussed at col. 3, lines 34-35); iv) an information area (e.g. spatial area of “A, B, C, D… Y, Z” printed data, as shown in fig. 2 and discussed at col. 3, lines 35-38) provided on (i.e. visible on, as shown in fig. 2) the front side (aforementioned side containing cover layer 1), the information area (aforementioned spatial area of “A, B, C, D… Y, Z” printed data) having informational content (e.g. “A, B, C, D… Y, Z” indicia, as shown in fig. 2); and v) a security feature (e.g. support layer 4, as shown in figs. 1-2 and discussed at col. 4, lines 33-43) comprising a pattern (fig. 2) of perforations (e.g. holes 7) at least partially overlapping (fig. 2; note that holes 7 at least partially overlap the lower surface of security marking 5; additionally, note that the Merriam-Webster dictionary defines the term “overlap” as “to occupy the same area in part”) the image area (aforementioned spatial area of security marking 5) and at least partially overlapping (fig. 2; note that holes 7 at least partially overlap the lower surface of “A, B, C, D… Y, Z” printed data) the information area (aforementioned spatial area of “A, B, C, D… Y, Z” printed data), the overlapping thereby binding (fig. 2; the Office acknowledges the definition of “binding” established within Applicant’s filed specifications and drawings) the image content (aforementioned photograph of the cardholder) with the informational content (aforementioned “A, B, C, D… Y, Z” indicia).
	Regarding claim 2, Moraw anticipates the document of claim 1, wherein the pattern of perforations (7) is based, at least in part, on (per col. 3, lines 60-65, the security markings 5 present on layer 3’ fills the holes 7 during lamination) the image content (aforementioned photograph of the cardholder) of the image area (aforementioned spatial area of security marking 5).
	Regarding claim 3, Moraw anticipates the document of claim 2, wherein the pattern of perforations (7) is provided on (i.e. visible on, as shown in fig. 2) the front side (aforementioned side containing cover layer 1).
	Regarding claim 4, Moraw anticipates the document of claim 2, wherein the pattern of perforations (7) is provided on (i.e. visible on, as shown in fig. 2) the backside (aforementioned side containing cover layer 2).
	Regarding claim 5, Moraw anticipates the document of claim 1, wherein the pattern of perforations (7) is provided at least partially on (i.e. visible on, as shown in fig. 2) the front side (aforementioned side containing cover layer 1) and at least partially on (i.e. visible on, as shown in fig. 2) the backside (aforementioned side containing cover layer 2).
	Regarding claim 6, Moraw anticipates the document of claim 1, wherein the pattern of perforations (7) overlaps (fig. 2; note that holes 7 at least partially overlap the lower surface of security marking 5 and the lower surface of “A, B, C, D… Y, Z” printed data) the image area (aforementioned spatial area of security marking 5) and the information area (aforementioned spatial area of “A, B, C, D… Y, Z” printed data) in equal proportions (e.g. entirely, as shown in fig. 2).
	Regarding claim 7, Moraw anticipates the document of claim 1, wherein the pattern of perforations (7) overlaps (fig. 2; note that holes 7 at least partially overlap the lower surface of security marking 5 and the lower surface of “A, B, C, D… Y, Z” printed data) the image area (aforementioned spatial area of security marking 5) and the information area (aforementioned spatial area of “A, B, C, D… Y, Z” printed data) in non-equal proportions (per col. 4, lines 42-51, the holes 7 may be arranged as desired).
	Regarding claim 8, Moraw anticipates the document of claim 1, wherein the pattern of perforations (7) is based, at least in part, on (per col. 3, lines 60-65, the security markings 5 present on layer 3’ fills the holes 7 during lamination) the informational content (aforementioned “A, B, C, D… Y, Z” indicia) of the information area (aforementioned spatial area of “A, B, C, D… Y, Z” printed data) and the informational content (aforementioned “A, B, C, D… Y, Z” indicia) describes a person portrayed (fig. 2 and written abstract) in the image area (aforementioned spatial area of security marking 5).
	Regarding claim 10, Moraw anticipates the document of claim 1, wherein the image area (aforementioned spatial area of security marking 5) is non-overlapping with respect to (fig. 2) the information area (aforementioned spatial area of “A, B, C, D… Y, Z” printed data).
	Regarding claim 13, Moraw anticipates a method of manufacturing (col. 1, lines 12-13) a secure document (e.g. identity card assembly shown in figs. 1-2, and discussed at col. 3, lines 11-17), the method comprising: i) creating (fig. 2) an image area (e.g. spatial area of security marking 5, as shown in fig. 2) on (i.e. visible on, as shown in fig. 2) a front side (e.g. side containing cover layer 1, as shown in figs. 1-2) of the secure document (aforementioned identity card assembly shown in figs. 1-2); ii) creating (fig. 2) an information area (e.g. spatial area of “A, B, C, D… Y, Z” printed data, as shown in fig. 2 and discussed at col. 3, lines 35-38) on (i.e. visible on, as shown in fig. 2) the front side (aforementioned side containing cover layer 1) of the secure document (aforementioned identity card assembly shown in figs. 1-2); and iii) creating (fig. 2) a security feature (e.g. support layer 4, as shown in figs. 1-2 and discussed at col. 4, lines 33-43) comprising a pattern (fig. 2) of perforations (e.g. holes 7) that overlap (fig. 2; note that holes 7 at least partially overlap the lower surface of security marking 5; additionally, note that the Merriam-Webster dictionary defines the term “overlap” as “to occupy the same area in part”) at least some of (fig. 2) the image area (aforementioned spatial area of security marking 5) and overlap (fig. 2; note that holes 7 at least partially overlap the lower surface of “A, B, C, D… Y, Z” printed data) at least some of (fig. 2) the information area (aforementioned spatial area of “A, B, C, D… Y, Z” printed data).
Regarding claim 15, Moraw anticipates the method of claim 13, wherein the security feature (4) is provided on (i.e. visible on, as shown in fig. 2) the back side (e.g. side containing cover layer 2, as shown in figs. 1-2) of the secure document (aforementioned identity card assembly shown in figs. 1-2).
	Regarding claim 18, Moraw anticipates an identification document  (e.g. identity card assembly shown in figs. 1-2, and discussed at col. 3, lines 11-17) comprising: i) a first facial image (e.g. security marking 5, as shown in fig. 2 and discussed at col. 3, lines 33-35) provided as a first pattern of perforations (e.g. holes 7 lying beneath aforementioned security marking 5, as shown in fig. 2 and discussed at col. 3, lines 60-65) formed in (fig. 2) a substrate (e.g. support layer 4) of the identification document (aforementioned identity card assembly shown in figs. 1-2); and ii) first additional information (e.g. “A, B, C, D… Y, Z” printed data, as shown in fig. 2 and discussed at col. 3, lines 35-38) corresponding to (fig. 2) a holder (e.g. the cardholder discussed at col. 3, line 35) of the identification document (aforementioned identity card assembly shown in figs. 1-2), the additional information (aforementioned “A, B, C, D… Y, Z” printed data) provided as a second pattern of perforations (e.g. holes 7 lying beneath aforementioned “A, B, C, D… Y, Z” printed data, as shown in fig. 2 and discussed at col. 3, lines 60-65) formed in (fig. 2) the substrate (4) of the identification document (aforementioned identity card assembly shown in figs. 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moraw.
Regarding claim 9, Moraw discloses the document of claim 2, but does not disclose wherein the security feature (4) comprises a mirrored image from the image area (aforementioned spatial area of security marking 5).
However, it has been held that “[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401,404 (Fed. Cir. 1983).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date to provide indicia in such a format, in order to provide the benefit of presenting information as desired.
	Regarding claim 11, Moraw discloses the document of claim 1, but does not disclose wherein the image area (aforementioned spatial area of security marking 5) at least partially overlaps the information area (aforementioned spatial area of “A, B, C, D… Y, Z” printed data), and wherein the security feature (4) overlaps at least a portion of the overlapping between the image area (aforementioned spatial area of security marking 5) and information area (aforementioned spatial area of “A, B, C, D… Y, Z” printed data).
However, it has been held that “[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401,404 (Fed. Cir. 1983).
	For the reasons set forth in the rejection of claim 9, supra, it would have been obvious to provide indicia in such a format.
	Regarding claim 19, Moraw discloses the identification document of claim 18, but does not disclose wherein the first additional information (aforementioned “A, B, C, D… Y, Z” printed data) corresponds to a birthdate of the holder (aforementioned cardholder) and at least partially overlaps with the first facial image (5) and the identification document (aforementioned identity card assembly) further comprises a second facial image, wherein the first facial image (5), the first additional information (aforementioned “A, B, C, D… Y, Z” printed data), or both the first facial image (5) and the first additional information (aforementioned “A, B, C, D… Y, Z” printed data) at least partially overlaps with the second facial image.
However, it has been held that “[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401,404 (Fed. Cir. 1983).
	For the reasons set forth in the rejection of claim 9, supra, it would have been obvious to provide indicia in such a format.
Response to Arguments
In response to Applicant’s material claim amendments, the applied basis of rejection has been duly altered.  Accordingly, Applicant’s arguments have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637